 

 

fuspe sDiry

| DOCUMENT
BPE PALLY BYLRY
UNITED STATES DISTRICT COURT ELE AN MEY BILE
SOUTHERN DISTRICT OF NEW YORK DAS &

 

 

 

 

 

SS ee oe EE ES eee ee x BATE i: LD (Le Xo- =19

UNITED STATES OF AMERICA,

 

 

v. : 89 Cr. 346 (LAP)
ROBERT PANTON

ORDER
Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Mr. Panton’s November 13, 2019
letter asking to be writted to the MDC or MCC in New York or to
be transferred to a facility closer to his release residence of
New York. Because “the Bureau of Prisons designates the place
of the prisoner’s imprisonment,” 18 U.S.C. § 3621(b), the Court
is without power to order a transfer. Nevertheless, the Court
recommends that the Bureau of Prisons consider transferring Mr.
Panton to a facility as close as possible to the metropolitan
New York area so that he can see his family (whom he has not

seen in four years).

SO ORDERED.

Dated: New York, New York
November of, 2019

 

 

LORETTA A. PRESKA
Senior United States District Judge

 

 
